 

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), effective as of July 1, 2015 (the
“Effective Date”), by and between Forward Industries, Inc.,  having its
principal place of business at 477 Rosemary Ave.,  Ste. 219, West Palm Beach, FL
33401 (the “Company”) and Terry Wise (“Executive,” and the Company and Executive
collectively referred to herein as the “Parties”).

W I T N E S S E T H:

WHEREAS, the Company desires, from and after the Effective Date, to hire
Executive and to employ him as President and Chief Executive Officer of the
Company (“CEO”), and the Parties desire to enter into this Agreement embodying
the terms of such employment;

NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
Parties contained herein, the Parties, intending to be legally bound, hereby
agree as follows:

1.         Title and Job Duties.

(a)      Subject to the terms and conditions set forth in this Agreement, the
Company agrees to employ Executive as CEO of the Company.  In this capacity,
Executive shall have the duties, authorities and responsibilities as the Board
of Directors of the Company (the “Board”) shall designate from time to time. 
Executive shall report to the Board.

(b)      Executive accepts such employment and agrees, during the term of his
employment, to devote his full business and professional time and energy to the
Company.  Executive agrees to carry out and abide by all lawful directions of
the Board that are consistent with his position as CEO.  Executive also
acknowledges that such employment is exclusively at the behest of the Board.

2.          Base Salary.

(a)      Base Salary.  The Company shall pay to Executive a base salary at the
rate of $300,000 per annum (the “Base Salary”) during the Term (as defined
below), less applicable withholdings and deductions in accordance with the
Company’s normal payroll procedures. Provided that Executive remains employed by
the Company through the Term, the Base Salary shall be payable to Executive in
equal installments on a semimonthly basis, in accordance with the Company’s
normal payroll procedures.  If Executive’s employment with the Company
terminates prior to the end of the Term for any reason, the Company shall pay to
Executive a pro-rata amount of the Base Salary through the date of Executive’s
last day of employment with the Company.

(b)      No Other Benefits Or Board Fees.  Executive acknowledges and agrees
that the Base Salary, the reimbursement of expenses provided for in Section 3
below and the indemnification and liability insurance provided for in Section 18
below shall be his only compensation during the period of his service as CEO. 
Executive agrees to forego and shall not be entitled to other benefit, bonus,
directors' fees, stock grants or other compensation for his service, including
as a member of the Board during this period.

3.        Expenses.  In accordance with Company policy, the Company shall
reimburse Executive for all reasonable business expenses, including but not
limited to reimbursement for Executive’s cell phone and home internet bills
properly and reasonably incurred and paid by Executive in the performance of his
duties under this Agreement upon his presentment and proper approval of detailed
receipts in the form required by the Company’s policy.

 

 

 

1

 

 

 

4.        Term.  The terms set forth in this Agreement will commence on the
Effective Date and shall remain in effect until July 1, 2017 (the “Term”) unless
earlier terminated or extended as otherwise provided in Section 5 below. 

5.        Termination and Extension.

(a)      Termination at the Company’s Election.  At the election of the Board,
Executive’s employment may be terminated at any time and for any reason
whatsoever or for no reason at all in the Board’s sole discretion by giving (30)
days written notice to Executive pursuant to Section 10 of this Agreement. 

(b)      Termination at Executive's Election.  Notwithstanding anything
contained elsewhere in this Agreement to the contrary, Executive may terminate
his employment hereunder at any time and for any reason whatsoever or for no
reason at all in Executive’s sole discretion by giving (30) days written notice
to the Board pursuant to Section 10 of this Agreement (“Voluntary Resignation”).

(c)       Extension at the Company’s Election.  At the election of the Board,
Executive’s employment may be extended at any time for any such additional term
as determined in the Board’s sole discretion.

6.         Payments Upon Termination of Employment.  If, prior to the expiration
of the Term, Executive’s employment is terminated for any reason, including upon
non-extension of the Term, Executive shall be entitled to the following amounts
only:  (a) payment of his Base Salary accrued up to and including the date of
termination or resignation; and (b) upon submission of required documentation,
payment of any unreimbursed expenses in accordance with the Company’s business
reimbursement policy (collectively, the “Accrued Obligations”).

7.         Confidentiality Agreement.

(a)        Executive understands that prior to and during the Term, he has had
and shall continue to have access to nonpublic information both of a technical
and non-technical nature, relating to the business of the Company or any of its
parents, subsidiaries, divisions or affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
Executive and others have collected, obtained or created, information pertaining
to clients, accounts, vendors, prices, costs, materials, processes, codes,
material results, technology, system designs, system specifications, materials
of construction, trade secrets or equipment designs, including information
disclosed to the Company or any of its Affiliated Entities by others under
agreements to hold such information confidential (collectively, the
“Confidential Information”).  Executive agrees to observe all policies and
procedures of the Company and its Affiliated Entities concerning such
Confidential Information.  Executive further agrees not to disclose or use,
either during his employment or at any time thereafter, any Confidential
Information for any purpose, including without limitation any competitive
purpose, unless authorized to do so by the Board in writing, except that he may
disclose and use such information in the good faith performance of his duties
for the Company.  Executive’s obligations under this Agreement will continue
with respect to Confidential Information, whether or not his employment is
terminated, until such information becomes generally available from public
sources through no fault of Executive or any representative of Executive. 
Notwithstanding the foregoing, however, Executive shall be permitted to disclose
Confidential Information as may be required by a subpoena or other governmental
order, provided that he first notifies the Company of such subpoena, order or
other requirement such that the Company has the opportunity to obtain a
protective order or other appropriate remedy.

 

 

2

 

 

 

(b)       During Executive’s employment, upon the Board’s request, or upon the
termination of his employment for any reason, Executive will promptly deliver to
the Company all documents, records, files, notebooks, manuals, letters, notes,
reports, customer and supplier lists, cost and profit data, e-mail, apparatus,
computers, blackberries or other PDAs, hardware, software, drawings, blueprints,
and any other property or material of the Company or any of its Affiliated
Entities or clients, including all materials pertaining to Confidential
Information developed by Executive or others, and all copies of such materials,
whether of a technical, business or fiscal nature, whether on a laptop, desktop,
cell phone, tablet or other electronic device, in hard copy, disk, USB drive,
cloud or any other format, which are in his possession, custody or control. 

8.          Assignment of Intellectual Property.

(a)       Executive will promptly disclose to the Company any idea, invention,
discovery or improvement, whether patentable or not (“Creations”), conceived or
made by him alone or with others at any time during his employment.  Executive
agrees that the Company owns any such Creations conceived or made by Executive
alone or with others at any time during his employment, and Executive hereby
assigns and agrees to assign to the Company all moral or other rights he has or
may acquire therein and agrees to execute any and all applications, assignments
and other instruments relating thereto which the Company deems necessary or
desirable.  These obligations shall continue beyond the termination of his
employment with respect to Creations and derivatives of such Creations conceived
or made during his employment with the Company.  The Company and Executive
understand that the obligation to assign Creations to the Company shall not
apply to any Creation which is developed entirely on his own time without using
any of the Company’s equipment, supplies, facilities, and/or Confidential
Information unless such Creation (a) relates in any way to the business or to
the current or anticipated research or development of the Company or any of its
Affiliated Entities; or (b) results in any way from his work at the Company.

(b)       In any jurisdiction in which moral rights cannot be assigned,
Executive hereby waives any such moral rights and any similar or analogous
rights under the applicable laws of any country of the world that Executive may
have in connection with the Creations, and to the extent such waiver is
unenforceable, hereby covenants and agrees not to bring any claim, suit or other
legal proceeding against the Company or any of its Affiliated Entities claiming
that Executive’s moral rights to the Creations have been violated.

(c)       Executive will not assert any rights to any invention, discovery, idea
or improvement relating to the business of the Company or any of its Affiliated
Entities or to his duties hereunder as having been made or acquired by Executive
prior to his work for the Company.

(d)       Executive agrees to cooperate fully with the Company, both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents, trademarks and other
intellectual property rights (both in the United States and foreign countries)
relating to such Creations.  Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, which
the Company may deem necessary or desirable in order to protect its rights and
interests in any Creations.  Executive further agrees that if the Company is
unable, after reasonable effort, to secure Executive’s signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
his agent and attorney-in-fact and Executive hereby irrevocably designates and
appoints each officer of the Company as his agent and attorney-in-fact to
execute any such papers on his behalf and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations, under the conditions described in this paragraph.

 

 

3

 

 

 

9.        Representation and Warranty.  Executive represents and warrants to the
Company that he is not subject to any non-competition provision of any other
agreement or obligation restricting his ability fully to act hereunder. 
Executive hereby indemnifies and holds the Company harmless against any losses,
claims, expenses (including attorneys’ fees), damages or liabilities incurred by
the Company as a result of a breach of the foregoing representation and
warranty.

10.      Notice.  Any notice or other communication required or permitted to be
given to the Parties shall be deemed to have been given if personally delivered,
if sent by nationally recognized overnight courier or if mailed by certified or
registered mail, return receipt requested, first class postage prepaid, and
addressed as follows:

(a)

If to Executive, to:
[the address shown on the records of the Company]

 

(b)

If to the Company, to:
Forward Industries, Inc.
477 Rosemary Ave.,  Ste. 219
West Palm Beach, FL 33401

 

ATTN: [Chairman of the Board]

11.       Severability.  If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.

12.       Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to the conflict of laws provisions thereof.  This Agreement is intended to
comply with the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed in a manner consistent with that intent.  Any action, suit or
other legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be submitted to the exclusive
jurisdiction of any state or federal court in the State of New York.

13.       Waiver.  The waiver by either Party of a breach of any provision of
this Agreement shall not be construed as a waiver of any subsequent breach.  The
failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement.  Any waiver must be in
writing.

14.       Assignment.  This Agreement is a personal contract and Executive may
not sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder.  Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Executive and
his personal representatives and shall inure to the benefit of and be binding
upon the Company and its successors and assigns. 

 

 

 

4

 

 

 

15.      Entire Agreement.  This Agreement embodies all of the representations,
warranties, and agreements between the Parties relating to Executive’s
employment with the Company.  No other representations, warranties, covenants,
understandings, or agreements exist between the Parties relating to Executive’s
employment.  This Agreement shall supersede all prior agreements, written or
oral, relating to Executive’s employment.  This Agreement may not be amended or
modified except by a writing signed by the Parties.

16.      Injunctive Relief.  Without limiting the remedies available to the
Company, Executive acknowledges that a breach of any of the covenants contained
in Sections 7 and 8 may result in material irreparable injury to the goodwill of
the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled, without the
requirement to post bond or other security, to obtain a temporary restraining
order and/or injunction restraining Executive from engaging in activities
prohibited by this Agreement or such other relief as may be required to
specifically enforce any of the covenants in Sections 7 and 8 of this Agreement.

17.      Code Section 409A Compliance.  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A and the regulations and guidance promulgated
thereunder, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense occurred.

18.      Indemnification and Liability Insurance.  The Company shall indemnify
and cover Executive under the Company’s directors’ and officers’ liability
insurance during the Term in the same amount and to the same extent as the
Company indemnifies and covers its other officers and directors.

 

[Signature page follows]

 

 

 

5

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date above.

 

FORWARD INDUSTRIES, INC.

 

 

 

 

 

By:

 /s/ Michael Luetkemeyer

 

 

Name:

 Michael Luetkemeyer

 

 

Title:

 Interim President

Agreed to and Accepted:

 

 

 

 

 

 /s/ Terry Wise

 

Terry Wise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 